DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 13 July 2020, 5 March 2021, and 7 May 2021 were considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to an alloy that includes aluminum, a rare earth element, and an alloying element, wherein the aluminum, rare earth element, and alloying element form at least one form of an intermetallic compound. The claim further sets forth that the “amount of the alloying element in the alloy is greater than an amount of the alloying element present in the intermetallic compound.” The metes and bounds of this particular limitation cannot be determined light of the claim and further dependent claims. 
From the transitional phrase, the claim is clearly directed to an alloy having further components, which appears to include the intermetallic compounds. Therefore, based on the use of the transitional phrase, all of the components listed within the claims are to be considered to be part of the alloy. Therefore, it is unclear how the amount of the alloying element in the alloy can be greater than the amount of the alloying in a subset of the alloy, viz. the intermetallic compound. 
Additionally, it is not clear what it intended by the amount being greater. It is unclear if the total amount of the sum of the total quantity of the alloying element is greater, if the weight percentage is greater, or an alternative measure is being utilized. For example, the intermetallic compound may contain a smaller total amount of the alloying element but the weight percent in the intermetallic compound could be a higher percentage than in the alloy. 
For the purposes of examination, the Office is unable to determine the scope of these claims with sufficient clarity to apply prior art. 

Claims 2-20 depend from claim 1 and incorporate the limitations therein. Accordingly, claims 2-20 are rejected for the reasons set forth above in regards to claim 1. 

Claim 3 sets forth that the amount of aluminum is the balance of the total amount of the rare earth element and the alloying elements. It is unclear what is meant by this particular limitation. In particular, it is unclear how the amount of aluminum can be a balance of a total amount of two different components. 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication 2004/0055671 is directed to aluminum alloys having improved strength characteristics at elevated temperatures that are manufactured by combining selected transition metals and selected rare earth materials in amounts of about 2 to 12 atm. % and 2 to 15 atm. %, respectively. (Abstract) The alloy meets or exceeds high temperature strength requirements with optimized creep resistance as a result of intermetallic, small particle phase dispersions. (¶12) 
U.S. Patent Application Publication 2006/0093512 is directed to an aluminum alloy comprising Al, Sc, Gd, Zr, and optionally Mg. (Abstract) The aluminum alloy is strengthened by an aluminum solid solution matrix and a dispersion of Al3X precipitate having an L12 structure where X comprises Sc, Gd and Zr. (Abstract) Mg is a preferred addition to the alloy containing Gd and Zr. (Abstract) The alloying additions control strengthening and coarsening kinetics of the alloy through control of diffusivity in the aluminum matrix and coherency strain of the Al3X precipitate. (Abstract)
U.S. Patent Application Publication 2006/0269437 is directed to high  temperature aluminum alloys that can be used at temperatures from about −420° F. up to about 650° F. (Abstract) These alloys comprise aluminum; scandium; at least one of nickel, iron, chromium, manganese and cobalt; and at least one of zirconium, gadolinium, hafnium, yttrium, niobium and vanadiuim. (Abstract) These alloys comprise an aluminum solid solution matrix and a mixture of various dispersoids. (Abstract) These alloys are substantially free of magnesium. (Abstract) 
U.S. Patent Number 8,778,099 is directed to  producing high strength aluminum alloy containing L12 intermetallic dispersoids by using gas atomization to produce powder that is then consolidated into L12 aluminum alloy billets or by casting the alloy into molds to produce L12 aluminum alloy billets or by casting the alloy into directly useable parts. (Abstract) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784